Guerry, J.
Only the second headnote needs any elaboration. The main question to be determined in this case is whether or not the overruling of the special demurrer to the indictment requires a reversal of the judgment. The indictment charges that the defendant did embezzle, etc., certain “monies, funds, securities and credits,” belonging to the named bank. The special demurrer contends that the indictment does not describe with sufficient particu*392larity the funds, securities, and credits, nor their value. With reference to the description of money, an indictment for embezzlement need only allege the amount of monejr, and the value thereof. This means any money coming into the defendant’s hands by and through his position of trust, irrespective of the manner of its proof, whether by false entries, concealment, etc. Such a general allegation in an indictment is, as to money, good as matter for a plea in bar to a subsequent prosecution based on such facts as might have been included under the general allegation as to the embezzlement of money. The rulings are, therefore, that the description should be such as, in connection with the indictment, will affirmatively declare the defendant guilty and will reasonably inform him of the particular instance meant and put him in a position to make the needful preparation to meet the charge at the trial. A general allegation that the defendant had embezzled funds would be sufficient. The term fund or funds is generic and all-embracing as compared with the term money, etc., which is specific. The indictment in this case, which names the amount embezzled as money and its value, is sufficient. See Jackson v. State, 76 Ga. 551. An indictment which alleges the embezzlement of the funds of a bank without particularizing as to what “'assets” of the bank made up those funds would be an insufficient description as to such funds. A further particularizing, alleging that such funds consisted of money, is a sufficient description of that particular class of funds. May it also be said that an indictment which alleges that a defendant embezzled, in addition to money, securities and credits, is also sufficient where there is a special demurrer on the ground “that the indictment does not allege what securities are referred to, nor the kind and character of credits, so as to put the defendant on notice of the crime charged against him.” We think such an allegation is vulnerable to such a demurrer. Money, as was said in the Jackson case, supra, stands on a different footing, and to require more particularity in the charge with reference to money would defeat the law. Any allegation as to funds, securities, or credits which is sufficient to put the defendant on .notice as to the transaction or transactions referred to will be sufficient. Funds, securities, and credits may be more readily described or particularized than money. In Johnson v. State, 166 Ga. 755 (144 S. E. 283), it was held to be error to charge “that there must have been an embezzling . . *393of money, notes, or checks, or funds, or assets of the bank, before you would be authorized to convict the defendant,” where the indictment charged only money and funds. Notes and checks were not sufficient probata to conform to the allegata. In Hudson v. State, 93 W. Va. 435 (117 S. E. 122), it was said: “But an indictment for embezzlement of funds or credits of a State bank under a statute should describe the funds and credits embezzled or show a proper excuse for such lack of description.”
The indictment in the present case is a valid indictment for embezzlement of the money of said bank, but insufficient as to funds, securities and credits. We come now to consider whether the overruling of such special demurrer as to the particularity of description of funds, securities, and credits was a sufficient error, in the light of the evidence as a whole, to require a reversal of the judgment in this case. If the evidence concerned the embezzlement of money alone it can not be doubted that the overruling of the special demurrer as to the description of funds, securities and credits would have been harmless. The State showed that the “entire shortage was $23,861. The cash-money shortage was $22,369.38. The difference between the total shortage and cash shortage of $1621.94 is addition of a shortage of notes receivable of that amount.” A State's witness swore: “The amount of shortage in notes was $1621.94. I have not listed the individual notes that went to make up this shortage.” It has been definitely held many times by this court and by the Supreme Court of this State that error necessary to cause a reversal must be harmful. In Hall v. State, 8 Ga. App. 747 (70 S. E. 211), Powell, J., said: “There may be physical precedents upon which we might base a ruling that an erroneous decision by the trial judge as to demurrers to the initial pleadings so vitiates the whole trial as to relieve the reviewing court of the necessity of looking further into the record when such an error is discovered. On the other hand, the decisions in this State have thoroughly committed this court and the Supreme Court to the proposition that reversals are not to be granted for error without injury. There are some errors from which injury will be presumed. An erroneous action upon demurrer should be one of them; and it 'is. But we conceive it to be the duty of the court in all cases to look to the whole record to see whether the presumption of injury is not overcome. . . H the natural re-*394suit of the error is to prejudice the defendant’s material rights in the case, it is fair to presume injury; but in a case such as the one before us, where it is perfectly palpable that injury did not result, we are not afraid of abusing the doctrine by applying it.” The question presented in the case sub judice is, was the error of the trial court in failing to have the State particularize as to what funds, securities, or credits were meant or referred to in the indictment such an error as under the evidence in the case requires a reversal of the judgment ? The indictment, in so far as it alleges money to be the subject-matter of the embezzlement, was sufficient to withstand the demurrer. The entire evidence, consisting of over 300 pages, deals alone with the transactions concerning the misapplication of money by the defendant. We quoted above the only reference in the evidence as to a shortage in any other par-' tieular than money. In addition to verbal confessions the defendant made the following written confession: “Vienna, Georgia, October 1, 1931. To the Board of Directors, Vienna State Bank, Vienna, Georgia. I realize the bank can not go on in the condition it is in, and I want to acknowledge to the Board of Directors that I am short in my accounts, the exact amount I do not know, but would believe it somewhere around $13,000 to $15,000. This has been going on for about seven years. No other officer, director or employee has had any knowledge of it or is in any way responsible for it. There was no way for the Bank Examiner to discover it and no way for Mr. Heard to know it until I told him this morning. I have been trying to get up enough nerve to tell him for some time, because I realized the suspense and worry was driving me crazy. Respectfully, S. E. Bivins.” All the other matters testified about have to do with particular transactions in regard to deposits of money and improper entries in regard thereto, as well as the circumstances of the purported written and verbal confessions of the defendant. If the confession is true, and the jury by their verdict have settled that question, the embezzlement was greatly in excess of the value of any notes or checks. In the light of the entire evidence, it is beyond the bounds of reason to say that the bare statement of a witness that “the amount of the shortage in notes was $1634.94, I have not listed the individual notes that went to make up the shortage,” was the evidence upon which the jury could or did base their verdict. Especially is this true when *395the written and verbal confessions of the defendant is in evidence and the corpus delicti is amply established. We have attempted to fix some principles that govern proper pleading in indictments for embezzlement, but believe that the error of the trial judge in not requiring the State in this case to particularize the transactions with reference to funds, securities, and credits was not such error as would require a reversal under the evidence produced.

Judgment affirmed.


Broyles, G. J., concurs.